01/14/2021



                                                                                  Case Number: DA 20-0459




           IN THE SUPREME COURT OF THE STATE OF MONTANA

 B.Y.O.B., INC., a Montana             Supreme Court Cause No. DA 20-0459
 Corporation, JIM GLANTZ,
 Individually and as personal
 representative of the Estate of Donna
 Glantz, deceased, ON BEHALF OF
 THE ESTATE OF DONNA GLANTZ, ORDER GRANTING APPELLEE’S
 BARBARA RILEY, MEADOW                   MOTION FOR EXTENSION OF
 LAKE REAL ESTATE, a/b/n CYA,            TIME TO FILE ANSWER BRIEF
 INC., GILDO, LLC, a Montana
 Limited Liability Company, TERIN
 GILDEN, and NATHAN GILDEN,
                 Appellants,
           vs.
 STATE OF MONTANA, a
 governmental entity, THE MONTANA
 DEPARTMENT OF REVENUE, a
 political subdivision of the State of
 Montana, and DOES A-Z,
                 Appellee.

         Pursuant to the authority granted under Rule 26(1), M.R.App.P., Appellee

State of Montana, Department of Revenue is granted its first thirty-day extension of

time through and including March 1, 2021, within which to file Appellee’s Answer

Brief.

         DATED this ____ day of January, 2021.

                                      __________________________________

                                                                      Electronically signed by:
ORDER                                                                             1 of 1
                                                                            PageGreenwood
                                                                         Bowen
                                                                     Clerk of the Supreme Court
                                                                          January 14 2021